 



Amendment 007A to the iDEN Infrastructure Equipment Supply Agreement
Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*].
FORM OF
AMENDMENT 007A
TO THE
IDEN INFRASTRUCTURE EQUIPMENT SUPPLY AGREEMENT
This Amendment 007A to the iDEN Infrastructure Equipment Supply Agreement
(“Amendment”) is effective as of September 28, 2006 (“Effective Date”) between
Motorola, Inc., a Delaware corporation, by and through its Networks business,
with offices at 1421 W. Shure Drive, Arlington Heights, Illinois 60004
(“Motorola”), and each company listed on Schedule A (the “Nextel Subsidiary”),
and NII Holdings, Inc. (formerly known as Nextel International, Inc.), a
Delaware corporation, with offices located at 10700 Parkridge Boulevard,
Suite 600, Reston, VA 20191 (the Nextel Subsidiary and NII Holdings, Inc. are to
be collectively referred to as “Customer”. Motorola and Customer are to be
collectively referred to as the “Parties”.)
WHEREAS, Motorola and Customer previously entered into the iDEN Infrastructure
Equipment Supply Agreement effective as of June 30, 2000. (The iDEN
Infrastructure Equipment Supply Agreement, as amended, shall be referred to
herein as the “Existing Agreement”);
WHEREAS, Motorola and Customer previously entered into Amendment No. 006 to the
iDEN Infrastructure Equipment Supply Agreement dated effective as of the 1st day
of January, 2005, which extended the term of the agreement described in the
foregoing recital through December 31, 2007; and
WHEREAS, Motorola and Customer wish to further extend the term of the Existing
Agreement through December 31, 2011, under terms as modified in this Amendment.
NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Motorola and Customer
agree as follows:

1.   General

Except as set forth herein, all capitalized terms not defined herein shall have
the meanings given to them in the Existing Agreement.

2.   Modifications to Existing Agreement

  A.   Section 6.4 of the Existing Agreement is replaced in its entirety by the
following:

  “6.4   Effective September 28, 2006, Motorola will not increase the Price Book
prices on Motorola-manufactured iDEN infrastructure equipment unless unit sales
volume of that equipment in any year becomes less than [*]% of the [*] unit
sales volume of that equipment. [*] The price increase from September 28, 2006
to December 31, 2011 will be capped at [*]% over the 2006 Price Book price for

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



Amendment 007A to the iDEN Infrastructure Equipment Supply Agreement

      the Motorola-manufactured iDEN infrastructure equipment.

      For purposes of this Section 6.4, “Motorola-manufactured Equipment” shall
mean all of the Equipment that prior to or as of September 28, 2006 has been or
is directly manufactured by Motorola. Motorola-manufactured Equipment shall also
include Equipment being manufactured by third parties controlled by, or under
common control with, Motorola.”

  B.   The following is included as Section 8.8 of the Existing Agreement:

  “8.8   Notwithstanding any other provision of this Agreement, the warranty
under this Section 8 is transferable upon the purchase or sale of Equipment by
Customer from or to any of the NII Affiliates in the cases of excess equipment
or re-use of existing equipment, provided that Motorola may reasonably require
re-certification of any such purchased or sold Equipment prior to transfer of
the warranty. Further, applicable warranty on existing or new Equipment shall
not be void upon such purchase or sale of excess or re-usable Equipment,
provided that Motorola may reasonably require re-certification of any such
purchased or sold Equipment as a condition to continuation of the warranty.
Motorola is under no obligation to support or warrant equipment that has been
procured by Customer from third-parties. Use of third-party-supplied
infrastructure equipment in combination with infrastructure equipment supplied
by Motorola my void the warranty on the Motorola-supplied equipment.”

  C.   Section 28 of the Existing Agreement, Term, is replaced in its entirety
by the following:

  “28.   The term of this Agreement shall be from June 30, 2000 until
December 31, 2011.”

3.   IPL Pricing Adjustments       IPL Monthly Price-Per-Subscriber Calculation

  A.   The IPL calculation described in Section 3.B of Amendment No. 6 to the
Existing Agreement (“Amendment 6”) will continue in effect until December 31,
2011, except that the per-Subscriber IPL price limits specified in that Section
will no longer be applicable after any calendar year during which Motorola’s
worldwide aggregate dollar volume of iDEN infrastructure sales becomes less than
[*]% of Motorola’s [*] worldwide aggregate dollar volume of iDEN infrastructure
sales. For purposes of this Section, iDEN infrastructure sales include any sales
of iDEN infrastructure hardware, software and services. (The existing
per-Subscriber IPL price limits under Section 3.B of Amendment No. 6 are $[*]
for [*] or less Nextel International Entities Net Adds, $[*] for more than [*]
and less than [*] Nextel International Entities Net Adds, and $[*] for more than
[*] Nextel International Entities Net Adds.) If the IPL price limits become
inapplicable in accordance with this paragraph, the per-Subscriber IPL price
will be set at $[*] per Subscriber.     B.   For purposes of determining Nextel
International Net Adds as described in Section 3.B of Amendment 6, “Nextel
International Entities” will continue to be defined as (a) the Nextel
Subsidiaries and (e) the respective Affiliates of any of those entities. Neither
Centennial Cayman Corp. Chile, S.A., nor any other subsidiary or affiliate of
NII beyond those specifically mentioned in the previous sentence will be
included for purposes of determining Nextel International Net Adds.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



Amendment 007A to the iDEN Infrastructure Equipment Supply Agreement

  C.   The minimum IPL fee set forth in Section 3.D of Amendment 6 will continue
in effect for each year of the extended term of the Existing Agreement under
this Amendment (that is, through December 31, 2011).

4.   SMP Pricing Adjustments

The Section of Amendment 6 entitled “SMP Pricing Adjustments,” will continue in
effect in its entirety for each year of the extended term of the Existing
Agreement under this Amendment (that is, through December 31, 2011), except
that:

      [*]

5.   iDEN Development Program

Motorola will maintain a development program for new features, maintenance, and
support of existing iDEN infrastructure products in the field worldwide through
2011. Motorola will forecast aggregate sales of iDEN hardware, software and
services (excluding any such sales related to Harmony) prior to each calendar
year during the term of this Agreement, and will allocate approximately [*] to
[*]% of the forecasted amount to the funding of the development program for that
year.
Motorola may be required to charge non-refundable amounts for development of
unique features. Maintenance of the iDEN development program under this section
is not a commitment to deliver general features, and Motorola makes no assurance
that any specific features will be supplied during a given period.

6.   [*]   7.   [*]

8.   Hardware and Software Feature Development

The completion of any committed Hardware and Software Feature development on
Motorola’s roadmap that has not been completed at the time Motorola elects to
stop delivering proprietary iDEN infrastructure equipment to Customer [*], but
will instead be subject to mutual agreement of Customer and Motorola.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



Amendment 007A to the iDEN Infrastructure Equipment Supply Agreement

9.   Adequate Production Capacity

  A.   With respect to iDEN infrastructure products (including Equipment and
SMP) for which Motorola is the sole-source supplier to Customer, Motorola will
maintain sufficient manufacturing capacity within Motorola’s manufacturing
resources (including its contract manufacturers) to supply those products to
Customer in order for Customer to meet its forecasts and updated forecasts
during the Term of the Agreement, subject to the terms in Subsection 8.b. below.
    B.   Motorola will not be considered delinquent or in breach of the above
manufacturing capacity obligations for a product if:

  1.   Customer fails to provide forecast of equipment requirements at least
6 months prior to the requested shipment dates.     2.   Customer fails to issue
a Purchase Order within the following lead times:

  a.   at least 13 weeks prior to the requested shipment dates for orders that
have been included in the forecast as described in paragraph 1 above.     b.  
at least 20 weeks prior to the requested shipment dates for orders that have not
been forecasted as described in paragraph 1 above.

  4.   The aggregate quantities for an item in NII Affiliates’ current 6-month
forecast are more than [*]% higher than the aggregate quantities for that same
item included in NII Affiliates’ most recent previous 6-month forecast; or    
5.   The quantity of a specific item contained in the collective Purchase Orders
of all NII Affiliates is more than [*]% higher than the quantity for that same
item contained in the applicable 6-month forecast for all NII Affiliates.

10.   Infrastructure Production and product Support

Motorola commits to make available to Customer Motorola-manufactured
infrastructure products and spares (either directly or through a third-party
supplier) at least through December 31, 2011 (“Minimum Product Availability
Period” or “MPAP”). Motorola shall provide an option for a last-time buy at the
end of this period. Motorola shall provide maintenance and support services for
such products through the CNRC under the pricing terms outlined in the Existing
Agreement through December 31, 2011.
Within the last twelve (12) months of the MPAP, or after the MPAP, if Motorola
decides to discontinue manufacturing infrastructure hardware, Motorola will
provide Customer with twelve (12) months’ advance notice thereof (the “End of
Sale Notice”) to permit Customer to place a last-time buy order within twelve
(12) months after receipt of such notice. Customer will have an additional six
(6) months after the End of Sale Notice period to take delivery of such
hardware.

11.   Prospective Effect

The terms of this Amendment will apply prospectively from the Effective Date of
this Amendment, and will not apply to transactions conducted under the Existing
Agreement prior to the Effective date.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



Amendment 007A to the iDEN Infrastructure Equipment Supply Agreement

12.   Entire Agreement

This Amendment and the Existing Agreement, as amended, constitute the entire
understanding between the Parties concerning the subject matter hereof and
supersede all prior discussions, agreements and representations, whether oral or
written and whether or not executed by Customer and Motorola. No modification,
amendment or other change may be made to this Amendment unless reduced to
writing and executed by authorized representatives of both Parties.
IN WITNESS WHEREOF, Motorola and Customer have entered into this Amendment this
28th day of September, 2006.

                      NII HOLDINGS, INC.       MOTOROLA, INC.                
Networks & Enterprise    
 
                   
By:
          By:        
 
     
 
   
 
                    Name:           Name: Charles F. Wright    
 
 
 
               
 
                   
Title:
          Title:        
 
 
 
         
 
   
 
                   
Date:
          Date:        
 
 
 
         
 
   
 
                    NEXTEL SUBSIDIARY       MOTOROLA, INC.    
 
                   
By:
          By:        
 
     
 
   
 
                    Name:           Name: Jon Meyer    
 
 
 
               
 
                   
Title:
          Title:        
 
                   
 
                   
Date:
          Date:        
 
                   

